Free Writing Prospectus Filed Pursuant to Rule 433 Dated October 29, 2009 Relating to Preliminary Prospectus Supplement and Prospectus Each Dated October 23, Registration Nos. 333-161911 and 333-161911-01 ENTERGY TEXAS RESTORATION FUNDING, LLC PRICING TERM SHEET $545,900,000 Senior Secured Transition Bonds Syndicate: Bookrunning Senior Manager: Morgan Stanley & Co. Incorporated Bookrunner: Citigroup Global Markets Inc. Co–Managers: Goldman, Sachs & Co., RBS Securities Inc. and Loop Capital Markets, LLC Expected Ratings:Aaa/AAA/AAA (Moody’s/ S&P/ Fitch)* Closing Date / Settlement Date:We expect that delivery of the Senior Secured Transition Bonds (the “Bonds”) will be made to investors on or about November 6, 2009 (such settlement being referred to as “T+6”).Under Rule 15c6-1 under the Exchange Act, trades in the secondary market are required to settle in three business days (such settlement referred to as “T+3”), unless the parties to any such trade expressly agree otherwise.Accordingly, purchasers who wish to trade the Bonds on the date of pricing or on the next two (2) business days will be required, by virtue of the fact that the Bonds initially will settle at T+6, to specify an alternate settlement arrangement at the time of any such trade to prevent a failed settlement. Purchasers of the Bonds who wish to trade the Bonds on the date of pricing or the next two (2) business days should consult their advisors. Interest Payment Dates: February 1 and August 1 of each year, and on the final maturity date, commencing on August 1, 2010 Applicable Time:4:25 p.m. on October 29, 2009 Proceeds to Issuing Entity:The total amount of proceeds to the Issuing Entity (as defined below) before deduction of expenses (estimated to be $2,893,402) is Financial Advisory / Structuring Fee:Morgan Stanley & Co. Incorporated, as financial advisor to the Issuing Entity, has rendered certain financial advisory/structuring services to the Issuing Entity and will receive a net fee of $440,000 for such services, which is included in estimated expenses. Tranche Principal Amount Offered Expected Average Life (years) Scheduled Final Payment Date Final Maturity Date No. of Scheduled Semi-Annual Sinking Fund Payments Interest Rate Price to Public Underwriting Discounts and Commissions A-1 $182,500,000 3.00 2/1/2015 2/1/2016 10 2.12% 99.99329% 0.4% A-2 $144,800,000 7.00 8/1/2018 8/1/2019 8 3.65% 99.97042% 0.4% A-3 $218,600,000 10.86 8/1/2022 11/1/2023 9 4.38% 99.92491% 0.4% Entergy Texas Restoration Funding, LLC (the “Issuing Entity”) and Entergy Texas, Inc. (“ETI”) have jointly filed a registration statement (including a prospectus and prospectus supplement) with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus and prospectus supplement in that registration statement and other documents the Issuing Entity and ETI have filed with the SEC for more complete information about the Issuing Entity and the offering.You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov.Alternatively, the Issuing Entity, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and prospectus supplement if you request it by calling Morgan Stanley & Co. Incorporated toll-free at 1-866-718-1649 or Citigroup Global Markets Inc. toll-free at 1-877-858-5407. * A security rating is not a recommendationto buy, sell, or hold securities and should be evaluated independently of any other rating.The rating is subject to revision or withdrawal at any time by the assigning rating organization. EXPECTED AMORTIZATION SCHEDULE Semi-Annual Payment Date Tranche A-1 Balance Tranche A-2 Balance Tranche A-3 Balance 11/6/2009 $182,500,000 $144,800,000 $218,600,000 (closing date) 8/1/2010 169,766,346 144,800,000 218,600,000 2/1/2011 148,680,805 144,800,000 218,600,000 8/1/2011 132,004,549 144,800,000 218,600,000 2/1/2012 110,334,448 144,800,000 218,600,000 8/1/2012 93,436,006 144,800,000 218,600,000 2/1/2013 71,468,800 144,800,000 218,600,000 8/1/2013 54,046,659 144,800,000 218,600,000 2/1/2014 31,527,654 144,800,000 218,600,000 8/1/2014 13,816,410 144,800,000 218,600,000 2/1/2015 – 135,847,004 218,600,000 8/1/2015 – 117,462,135 218,600,000 2/1/2016 – 94,004,300 218,600,000 8/1/2016 – 74,898,861 218,600,000 2/1/2017 – 50,711,257 218,600,000 8/1/2017 – 30,768,708 218,600,000 2/1/2018 – 5,791,594 218,600,000 8/1/2018 – – 203,613,397 2/1/2019 – – 177,772,194 8/1/2019 – – 155,968,524 2/1/2020 – – 129,104,710 8/1/2020 – – 106,214,411 2/1/2021 – – 78,262,965 8/1/2021 – – 54,257,249 2/1/2022 – – 25,193,355 8/1/2022 – – – EXPECTED SINKING FUND
